Citation Nr: 1127346	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  08-04 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for degenerative joint disease (DJD) of the lumbar spine.

2.  Entitlement to an initial compensable rating for DJD of the left knee.

3.  Entitlement to an initial compensable rating for DJD of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from October 1968 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Veteran had a hearing before the Board in May 2011 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran was last afforded a VA examination for his claims in May 2006, over five years ago.  Since that time, the Veteran has submitted private treatment records indicating continuing treatment for his bilateral knees and low back.  The record contains additional VA outpatient treatment records indicating the Veteran's continued pain and request for a scooter consultation in 2008 to assist with his mobility.

The Veteran also testified before the Board in May 2011 indicating his low back disability causes pain, spasms, radiating pain, incapacitating episodes and possible bowel/bladder abnormalities.  Similarly, he testified his knees are painful, swell and lock two to three times a week.  He, along with his wife, testified to multiple occasions in which he fell due to his knees locking up.  The Veteran further testified to using a metal brace and cane for help with ambulation.  

This case is complicated because the July 2006 rating decision granted the Veteran's claims seeking service connection for a low back disorder as well as bilateral knee disorders, all claimed as secondary to his service connected bilateral pes planus.  The grant, however, was limited to compensating the Veteran only for the amount of disability of these joints aggravated by his service connected pes planus.

Specifically, the Veteran was afforded a VA examination in May 2006 where the examiner concluded that the Veteran's pes planus did not likely "cause" the Veteran's low back and bilateral knee disabilities.  Rather, the Veteran had a post-military occupational history of lifting heavy loads.  The examiner, opined, however, that the Veteran's pes planus likely "aggravated" the Veteran's DJD of the back and knees beyond the natural progression of the disease.  The examiner, at that time, opined the level of aggravation was "12%."  

Based on the May 2006 VA examiner's opinion, the RO discounted the Veteran's disability ratings for his low back and knees finding very little of the severity of his conditions were attributable to his military service.  For these reasons, a noncompensable evaluation was assigned for the low back and bilateral knees.

The Veteran disputes the awards primarily on the basis that he feels his disabilities are far worse. In light of the Veteran's testimony and additional treatment records, the Board concludes a new VA examination is necessary.

The Board further notes it does not appear the RO considered whether the Veteran is entitled to separate ratings for neurological abnormalities, to include radiculopathy and bowel/bladder abnormalities, stemming from the low back disability as required in the diagnostic codes.  See 38 C.F.R. §4.71a, Diagnostic Codes 5235-5242, Note (1).  Corrective action is required. 

The RO should also make efforts to obtain the Veteran's private and VA outpatient treatment records identified.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide release forms for any and all private medical providers, to include Dr. Rabbitt, that may contain relevant treatment records; thereafter, the RO should ask the providers for these records explaining that actual medical records, as opposed to summaries, are needed.  The RO should also obtain the Veteran's medical records for treatment from the VA Medical Center from September 2009 to the present.   All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an orthopedic and neurological examinations for his service connected low back disability, left knee disability and right knee disability to ascertain the current severity of his conditions.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination, to include a copy of this Remand.  Any testing deemed necessary, including X-rays, should be performed.  

All pertinent pathology should be noted in the examination report.  For any neurological impairment, to include radicular pain and/or bladder/bowel abnormalities, found on examination to be associated with the service connected low back disability, the examiner should specifically state the affected nerve(s) and impairment level (e.g., mild, moderate, moderately severe, severe).  

The examiner is also asked to provide an opinion as to how much (what percentage) of the severity of the Veteran's current low back and bilateral knee disabilities is attributable to his bilateral pes planus.  

Also, the orthopedic examiner should note whether the Veteran has intervertebral disc syndrome and, if so, should discuss the number of incapacitating episodes resulting in physician prescribed bed rest that the Veteran has experienced in the past year due to this spine disability.

In addition, the examiner should discuss whether the Veteran's disabilities exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiners should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his back repeatedly over a period of time.

The claims folder must be reviewed by the examiner, to include a copy of this Remand, and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions.

3.  After the above is complete, readjudicate the Veteran's issues remaining on appeal.  Entitlement to separate ratings based on neurological symptomatology should be considered.  If these claims remain denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


